Exhibit 10.14

 

Agreement between Quest Patent Research Corporation, Quest Licensing Corporation
and Allied Standard Limited

 

WHEREAS,

 

Quest Licensing Corporation ("Quest") is the owner by assignment from Allied
Standard Limited ("Allied"), dated October 31, 2012, of all of its right title
and interest in and to, including all rights to sue for past infringement as
well as all rights to all pending continuation and/or divisional patent
applications claiming priority to, United States Patent Number 7,194,468
entitled APPARATUS AND A METHOD FOR SUPPLYING INFORMATION ("the '468
Portfolio").

 

WHEREAS,

 

On October 31, 2012, Allied and Quest entered into an Agreement entitled
Agreement Between Quest Licensing Corporation and Allied Standard Limited ("the
Quest Agreement"). Under the Quest Agreement, Allied was entitled to receive 50%
of the issued and outstanding stock in Quest, as well as assume certain
obligations in connection with the monetization of the '468 Portfolio. A copy of
the Quest Agreement is attached as Exhibit A.

 

WHEREAS,

 

Quest Patent Research Corporation ("QPRC") was to retain ownership of the
remaining 50% of the issued and outstanding stock in Quest.

 

WHEREAS,

 

QPRC, Quest, and Allied are willing to, and have agreed to modify the Quest
Agreement on the terms set forth below.

 

WHEREAS,

 

In consideration for QPRC agreeing to fund a monetization program for the '468
Portfolio, Allied agrees to relinquish its entitlement to receive 50% of the
issued and outstanding stock in Quest while continuing to retain its entitlement
to payment of License Fees as set forth specifically in Paragraphs 8 and 9 of
the Quest Agreement. The conditional promise to relinquish its entitlement to
receive 50% of the issued and outstanding stock in Quest by Allied will only
become a binding obligation upon the full and complete execution of this
agreement by Allied Standard and Quest, and further upon the full and complete
execution by Quest of a formal retainer agreement with outside counsel and
further upon payment of the initial retainer to outside counsel.

 



 

 

 

NOW THEREFORE, in consideration of the promises and undertakings set forth
herein and the other good and valuable consideration described more fully below,
QPRC, Quest and Allied (collectively "the Parties") hereby agree as follows:

 

1) Allied relinquishes its entitlement under the Quest Agreement to 50% of the
issued and outstanding shares of Quest.

 

2) Except for the right to receive License Fees, if any, generated from the
monetization of the '468 Portfolio, as expressly set forth in Paragraphs 8 and 9
of the Quest Agreement, and except as expressly provided in paragraphs 3 and 4,
immediately below, Allied has no further rights or interests in Quest and the
'468 Portfolio, effective as of:

 

  a. the execution of this Agreement by QPRC and Allied;

 

  b. the execution of a formal retainer agreement with outside counsel engaged
to commence the monetization program; and

 

  c. the confirmation of payment of the initial retainer in the amount of
$100,000 within 30 days.

 

3) Quest agrees that it shall not transfer, assign or sell the '468 Portfolio,
to any third party without the express prior written consent of Allied, which
consent shall not be unreasonably withheld. With notice to Allied, Quest may
transfer the '468 Portfolio to another wholly owned subsidiary of QPRC which
shall undertake the same obligations.

 

4) Quest further agrees that in calculating the amounts due to Allied under
Paragraphs 8 and 9 of the Quest Agreement, it shall not include as costs and
expenses to be deducted before distribution to the partners, without Allied's
prior written consent, which consent shall not be unreasonably withheld, the
salaries of any Quest employee, any office rental costs or any extraordinary
expenditures which are hereby defined to mean expenditures outside of those
necessarily incurred in the ordinary course of the business of managing the '468
Portfolio enforcement and licensing program.

 



2

 

 



5) Quest agrees that if the Moto Lampken law firm withdraws or is replaced as
counsel in the enforcement proceedings, Quest will retain substitute legal
counsel of comparable skills and reputation and shall advise Allied of any
contemplated change of counsel as soon as Quest becomes aware of such facts.

 

6) QPRC represents that it is a corporation duly formed and existing under the
laws of the State of Delaware and that it has the authority to enter into this
agreement and to bind the company to the obligations set forth.

 

7) Quest represents that is a corporation duly formed and existing under the
laws of the State of New York and that it has the authority to enter into this
agreement and to bind the company to the obligations set forth. Allied hereby
acknowledges that in the Quest Agreement and in the Assignment document executed
as part of the Quest Agreement, Quest was mistakenly identified as a Delaware
corporation rather than a New York corporation and hereby further confirms that
at the time it executed the Quest Agreement and the Assignment it intended to do
so without regard to the state of incorporation of Quest which was not material
to the transaction.

 

8) Allied Standard represents that is a corporation duly formed and existing
under the laws of Hong Kong, China and that it has the authority to enter into
this agreement and to bind the Company to the obligations set forth herein.

 

9) The provisions of this Agreement are severable and distinct from one another,
and, if at any time any of such provisions is or becomes invalid, illegal or
unenforceable, the validity, legality or enforceability of the others shall not
in any way be affected or impaired thereby.

 

10) The parties hereto agree to execute any additional documents in the future
which may be necessary to effectuate the intent of the parties or to cure any
mistakes or inaccuracies.

 



3

 

  

11) This Agreement and any disputes or claims related thereto or arising out of
or in connection with its subject matter shall be governed exclusively by and
under the laws of the State of New York, without reference to its choice of law
and conflict of law provisions. The Parties further agree that all disputes
arising hereunder shall be resolved in the federal and state courts located in
the State of New York located in New York City, which shall be the exclusive
forum for the resolution of all such disputes and the Parties hereby agree to
submit to the personal jurisdiction of such courts and to accept service of
process by certified or registered mail return receipt requested.

 

New York, New York

Agreed to this 1st day of April, 2014

  

QUEST PATENT RESEARCH CORPORATION   ALLIED STANDARD LIMITED           By: /s/
Jon Scahill   By: [ex10iv.jpg] Jon Scaill, President Authorised Signatory

   

Quest Licensing Corporation             By: /s/ Jon Scahill   Jon Scaill,
President

 

 

 

4



--------------------------------------------------------------------------------

 